IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :              No. 2086 Disciplinary Docket No. 3
                Petitioner      :
                                :              No. 109 DB 2014
           v.                   :
                                :              Attorney Registration No. 12423
LEONARD B. EDELSTEIN            :
                Respondent      :              (Philadelphia)


                                        ORDER


PER CURIAM:


       AND NOW, this 1st day of October, 2015, on certification by the Disciplinary

Board that Leonard B. Edelstein, who was suspended for a period of one year, has filed

a verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and there being no other outstanding order of suspension or disbarment, Leonard

B. Edelstein is reinstated to active status, effective immediately.